Appeal by the defendant from a resentence of the Supreme Court, Kings County (George, J.), imposed March 26, 1997, upon remittitur from this Court (see, People v Smith, 232 AD2d 586).
Ordered that the resentence is affirmed.
Contrary to the defendant’s contention, the resentencing court has complied with the mandates of Penal Law § 70.10 (2) and adequately set forth on the record the reasons why it was of the opinion that the history and character of the defendant and the nature and circumstances of his criminal conduct indicate that extended incarceration and lifetime supervision will best serve the public interest (see, People v Corrica, 243 AD2d 722; People v Smith, 232 AD2d 586; People v Dell’Orfano, 197 AD2d 587; People v Gaines, 136 AD2d 731, 733).
The defendant’s remaining contentions are without merit. O’Brien, J. P., Thompson, Sullivan and Friedmann, JJ., concur.